Matter of Torres v Polizzi (2018 NY Slip Op 03588)





Matter of Torres v Polizzi


2018 NY Slip Op 03588


Decided on May 17, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 17, 2018

525532

[*1]In the Matter of BENEDICT TORRES, Petitioner,
vANTHONY L. POLIZZI, as Hearing Officer, et al., Respondents.

Calendar Date: April 3, 2018

Before: McCarthy, J.P., Egan Jr., Devine, Clark and Rumsey, JJ.


Benedict Torres, Medina, petitioner pro se.
Barbara D. Underwood, Acting Attorney General, Albany (Marcus J. Mastracco of counsel), for respondents.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Corrections and Community Supervision finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge a tier III disciplinary determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed and all references thereto have been expunged from petitioner's institutional record. Inasmuch as petitioner has been granted all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Weston v Annucci, 156 AD3d 1012, 1013 [2017]; Matter of
Buggsward v Rodriguez, 155 AD3d 1194, 1194-1195 [2017]).
McCarthy, J.P., Egan Jr., Devine, Clark and Rumsey, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.